Citation Nr: 0124174	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by multiple myocardial infarctions.

2.  Entitlement to an increased rating for thrombophlebitis 
of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for thrombophlebitis 
of the right leg, rated as noncompensable prior to May 28, 
1998, and as 10 percent disabling from May 28, 1998.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability claimed 
as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO), 
dated in October 1997 and June 1999.  The appeal was denied 
by the Board in a June 2000 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  By Order dated in February 2001, the 
Court vacated the June 2000 Board decision and remanded the 
case, for additional development and re-adjudication, 
consistent with the newly-enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA), currently codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In July 2001, the veteran's private attorney requested an 
extension of time to submit additional medical evidence 
pertinent to the present appeal.  The Board granted the 
request, and additional evidence was received at the Board 
shortly thereafter, in the form of a July 2001 statement from 
a private physician, with a cover letter signed by the 
veteran's private attorney, also in July 2001, waiving the 
veteran's right to have this additional evidence initially 
reviewed at the RO level.
 
On August 29, 2001, VA adopted regulations under title 38 of 
the Code of Federal Regulations, implementing the provisions 
of the VCAA, and they were made effective from the date of 
the enactment of the VCAA, November 9, 2000.  See Federal 
Register, Vol. 66, No. 168 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.


REMAND

The veteran contends, in essence, that he is entitled to be 
service-connected for a disability that has been manifested 
throughout the years in the form of multiple (five, according 
to him) myocardial infarctions, and that his service-
connected thrombophlebitis of both legs should be rated 
higher than evaluated.  He also contends that because of his 
service-connected disabilities, he is totally unable to be 
gainfully employed and that, consequently, he should be 
granted a total rating based on individual unemployability 
due to service-connected disabilities.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development is needed prior to appellate 
disposition of this case.

As noted earlier, the VCAA and its implementing regulations 
have essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim, and now impose 
duties to assist and notify every claimant regarding the 
steps necessary to secure the evidence that is deemed 
necessary to substantiate a claim.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA, and as recently 
implemented by VA regulations in August 2001, are clearly 
more favorable to the veteran in this situation, further 
development and readjudication by the RO are necessary.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).  Specifically, it is the Board's opinion that the 
veteran should be examined by VA, in order to ascertain the 
current severity of his service-connected thrombophlebitis of 
both legs, which have not been examined by VA since 1997, and 
that a medical opinion on the questions of the etiology of 
the veteran's myocardial infarctions and of whether the 
service-connected disabilities, which also include 
chromboembolic pulmonary disease and residuals of a fracture 
of the left great toe, currently render the veteran totally 
unemployable, as claimed, should be obtained.  Also, the RO 
should make sure that all records reflecting private medical 
treatment in the last two years are secured and made part of 
the file.  Additionally, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should ask the veteran to 
indicate whether he has received any VA 
medical treatment for his service-
connected thrombophlebitis of the legs, 
chromboembolic pulmonary disease, and 
residuals of a fracture of the left great 
toe, and/or for cardiovascular disease 
resulting in multiple myocardial 
infarctions, between 1999 and the present 
time.  If the veteran responds in the 
affirmative, the RO should take 
appropriate action to secure and 
associate with the file said evidence.

2.  The RO should also ask the veteran to 
indicate whether he has received medical 
treatment for his service-connected 
thrombophlebitis of the legs, 
chromboembolic pulmonary disease, and 
residuals of a fracture of the left great 
toe, and/or for his nonservice-connected 
cardiovascular condition, at any time 
after November 1999 from any private 
physician, to include the physician who 
subscribed the July 2001 medical 
statement.  If the veteran responds in 
the affirmative, the RO should take 
appropriate action to secure and 
associate with the file said evidence.

3.  Once the above action has been taken 
and any additional evidence has been made 
part of the file, the RO should schedule 
the veteran for a VA medical examination 
(or examinations, if more than one 
examination is deemed necessary) of his 
service-connected thrombophlebitis of the 
legs and cardiovascular disease resulting 
in multiple myocardial infarctions, by 
the appropriate specialist (or 
specialists).  The claims folder must be 
reviewed by the examiner prior to the 
examination, and the examiner should 
specifically note in the report that the 
record has been reviewed. 

The examiner should be asked to review 
the pertinent evidence in the file, to 
include the above mentioned private 
medical statement of July 2001, order any 
necessary studies and/or tests, examine 
the veteran, and render a medical 
examination report that should include at 
least the following information:

A.  A statement as to what is the 
appropriate cardiovascular 
diagnosis, or diagnoses, in the 
present case, associated with the 
veteran's history of multiple 
myocardial infarctions and, for each 
such diagnosed cardiovascular 
disability, the examiner's opinion 
as to whether it is more likely, 
less likely, or as likely as not 
that that disability is 
etiologically related to service 
and/or to the service-connected 
thrombophlebitis of the legs.

B.  An opinion, for each leg 
separately, regarding the current 
severity of the thrombophlebitis.  
Each opinion should address factors 
such as whether there is evidence of 
(1) asymptomatic, palpable or 
visible varicose veins, (2) 
persistent, or only intermittent, 
edema, and (3) stasis pigmentation, 
eczema, ulceration or cyanosis.  If 
there is evidence of persistent 
edema, the examiner should indicate 
how the edema is relieved and if, 
instead, there is evidence of 
massive, board-like edema, it should 
be indicated whether it is 
accompanied by constant pain at 
rest.

C.  An opinion as to the impact that 
the service-connected 
thrombophlebitis of the legs, 
chromboembolic pulmonary disease, 
and residuals of a fracture of the 
left great toe, and any diagnosed 
cardiovascular disability felt to be 
causally related to service or to 
service-connected disabilities have, 
if any, on the veteran's industrial 
capabilities.

The examiner should also be asked to 
report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in the medical 
examination report, which should include 
reconciliation of any findings with the 
July 2001, private medical opinion 
referred to above.

4.  Once all the above development has 
been accomplished, the RO should review 
the claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations has been completed. 

5.  Thereafter, the RO should re-
adjudicate the four claims on appeal.  
If, upon re-adjudication, any of the 
benefits sought on appeal remains denied, 
the veteran and his private attorney 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the appealed claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




